     Case 1:19-cv-00825-AWI-EPG Document 35 Filed 11/04/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8

 9                                       UNITED STATES DISTRICT COURT

10                                       EASTERN DISTRICT OF CALIFORNIA

11

12   DANIEL LEE THORNBERRY,                                    Case No. 1:19-cv-00825-AWI-EPG (PC)

13                          Plaintiff,                         ORDER DENYING PLAINTIFF’S MOTION
                                                               TO HAVE THE COURT ARRANGE FOR
14            v.                                               PLAINTIFF’S ATTENDANCE AND
                                                               PARTICIPATION IN THE SCHEDULING
15   HAROLD TATE,                                              CONFERENCE AS MOOT
                                                               (ECF No. 32)
16                          Defendant.

17

18

19            Daniel Lee Thornberry (“Plaintiff”) is a state prisoner proceeding pro se and in forma

20   pauperis in this civil rights action filed pursuant to 42 U.S.C. § 1983.

21            On October 26, 2020, Plaintiff filed a motion to have the Court arrange for his attendance

22   and participation in the scheduling conference. (ECF No. 32). Plaintiff alleges that he contacted

23   the litigation coordinator at his institution of confinement, as well as his correctional counselor,

24   but neither have assisted Plaintiff in arranging for Plaintiff’s attendance at the upcoming

25   scheduling conference. Plaintiff was told that he needs to use CourtCall and pay the CourtCall

26   fees.1

27            1
                 The Court notes that it uses a toll-free number for its scheduling conferences, not CourtCall, as indicated in
     its prior order.
28
                                                                 1
     Case 1:19-cv-00825-AWI-EPG Document 35 Filed 11/04/20 Page 2 of 2


 1          On November 3, 2020, defense counsel filed a response. (ECF No. 34). According to

 2   defense counsel, defense counsel provided the relevant orders to the litigation coordinator at

 3   Plaintiff’s institution of confinement, and was advised that arrangements would be made to

 4   accommodate Plaintiff’s appearance at the November 10, 2020 conference.

 5          As it appears that defense counsel has already arranged for Plaintiff’s attendance and

 6   participation in the November 10, 2020 conference, without cost to Plaintiff, IT IS ORDERED

 7   that Plaintiff’s motion to have the Court arrange for his attendance and participation in the

 8   scheduling conference is DENIED as moot.

 9
     IT IS SO ORDERED.
10

11      Dated:     November 4, 2020                            /s/
                                                          UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
